PER CURIAM:
Appellants Deere & Company and John Deere Construction Equipment (collectively “Deere”) appeal, in this products liability action, the entry of judgment entered on the jury’s verdict in favor of Appellee Javier Villegas (“Villegas”) and the district court’s denial of Deere’s motions for new trial and judgment as a matter of law.
*985After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we affirm the judgment in this case in favor of Villegas and against Deere & Company.
AFFIRMED.